WOODS, Circuit Judge
(dissenting). The general facts are stated in the majority opinion. The libelants supplied the coal in the port of Baltimore, not on the order of the owner or master, but on orders received from the office of the charterer in that city. They had no knowledge of the charter or of the ownership of the vessel, and made no inquiry as to either matter at the office of the charterer or elsewhere. The pertinent facts are substantially identical with those in The Valencia, 165 U. S. 264, 17 Sup. Ct. 323, 41 L. Ed. 710, under which the Supreme Court held that the libelant was not entitled to a lien on the vessel, because “the circumstances of the transaction put him on inquiry as to the existence and terms of the charter party, and he failed to make such inquiry, and chose to act on a mere belief that the vessel *1008would be liable for his claim.” That case, therefore, seems conclusive, unless the law has been so changed by the act of 1910 (36 Stat. 604) that one who furnishes supplies to a vessel on the order of a charterer acquires a lien against the owner' of the vessel, although the charter forbids the creation of such lien by the charterer, and the furnisher with source of information at hand makes no inquiry as to the ownership or existence and terms of a charter.
The Yankee, 233 Fed. 926, 142 C. C. A. 593, The Oceana, 244 Fed. 80, 156 C. C. A. 508, The South Coast, 247 Fed. 89, 159 C. C. A. 302, and The Yarmouth (C. C. A.) 262 Fed. 254, are relied on as holding that the statute has that effect. In each of these cases the court recognized the authority of The Valencia, and distinguished the facts in the case under consideration. In three of them stress was laid on the fact that the supplies were furnished on the order or the receipt of the master, who was in charge of the vessel by appointment of the owner. But, whatever may be the purport and force of these decisions, it seems to me that the Supreme Court has refused to construe the act as making the radical change of relieving the furnisher of supplies of the obligation to make inquiry concerning the ownership of the vessel and the existence and terms of a charter, under the circumstances appearing here and in the case of The Valencia. In Piedmont & George’s Creek Coal Co. v. Seaboard Fisheries Co., 254 U. S. 1, 41 Sup. Ct. 1, 65 L. Ed.-, decided October 11, 1920, the court says:
“The act relieves the libelant oí the burden of proving that credit was given to the ship when necessaries are furnished to her upon order of the owner, but it in no way lessens the materialman’s burden of proving that the supplies in question were furnished to her by him upon order of the owner or of some one acting by his authority. The maritime lien is a secret one. It may •operate to the prejudice of prior mortgagees or of purchasers without notice. It is therefore strieti juris and will not be extended by construction, analogy or inference. The Yankee Blade, 19 How. 82, 89; The Cora P. White, 243 Fed. 246, 248.”
In the light of this case, and the case of The Valencia, I venture to think that sections 2 and 3 of the act of 1910 (Comp. St. §§ 7784, 7785) mean this: A charterer, or owner pro hoc vice, or agreed purchaser, or any person to whom the management of the vessel at the port of supply has been intrusted by any one of them, will be presumed to have authority from the owner to procure repairs, supplies and other necessaries, for which the furnisher shall have a lien; but the presumption is not available to the furnisher, when he knew or by the exercise of reasonable diligence could have ascertained that, because of the terms of a charter party, or agreement for sale, or for any other reason, the person ordering the repairs, supplies, or other necessaries was without authority to bind the vessel therefor.
To hold that the furnisher was not bound to make inquiry when the source of information was at hand, as in this case, is to deny any effect to the express and carefully framed limitation of section 3. It is no hardship to the furnisher to require him to make the inquiry of the person in charge of the vessel, or the owner, or the charterer, or other persons at the-port of supply who would be naturally expected *1009to know and tell the truth. On the other hand, the owner of the vessel could not possibly protect himself by notifying or even ascertaining all the persons who might be called on by the charterer or other person in charge of the vessel to furnish supplies.